            Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 1 of 29



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


RICK LOVELIEN,
1116 Hilltop Acres
Westville, OK 74965

      and

STEVEN STEWART,
P.O. Box 5794
Hailey, ID 83333                                            COMPLAINT

                Plaintiffs,
v.

THE UNITED STATES OF AMERICA,

     and

JEFF SESSIONS,
c/o 950 Pennsylvania Ave NW
Washington, D.C. 20006

     and

ERIC HOLDER,
c/o 950 Pennsylvania Ave NW
Washington, D.C. 20006

     and

LORETTA LYNCH,
c/o 950 Pennsylvania Ave NW
Washington, D.C. 20006

     and

NEIL KORNZE,
1343 G Street SE
Washington, D.C. 20003

     and

DAN P. LOVE,



                                        1
               Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 2 of 29



314 W 700N
Salt Lake City, UT 84103

         and

JAMES COMEY,
1350 Beverly Road, Suite 115
McLean, VA 22101

        and

BUREAU OF LAND MANAGEMENT,
1849 C Street NW, Rm 5665
Washington, D.C. 20240

        and

FEDERAL BUREAU OF INVESTIGATION,
935 Pennsylvania Ave. NW
Washington, D.C. 20535

       and

DOES 1-100, inclusive,

                   Defendants.

I.       INTRODUCTION

         Plaintiffs Rick Lovelien (“Lovelien”) and Steven Stewart (“Stewart”), or collectively

(“Plaintiffs”), bring this action against the United States of America, former Attorney General

Jeff Sessions (“Sessions”), former Attorney General Loretta Lynch (“Lynch”), former Attorney

General Eric Holder (“Holder”), former Bureau of Land Management (“BLM”) SSA Dan P.

Love (“Love”), former Director of the BLM Neil Kornze (“Kornze”), the BLM, former Director

of the Federal Bureau of Investigation (“FBI”) James Comey (“Comey”), the FBI, and other

BLM and FBI agents to be named later for violations of the Federal Tort Claims Act (“FTCA”),

all of whom acted in concert in and from this district, for violations of Plaintiffs’ constitutional

rights under Bivens, and 42 U.S.C. § 1983 violations. The Federal Defendants include the United



                                                 2
                Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 3 of 29



States of America, the FBI, and the BLM and other federal defendants to be named after

discovery. The Individual Defendants, all of whom acted in concert in and from this district,

include Sessions, Lynch, Holder, Love, Kornze, Comey, and other individual defendants to be

named after discovery.

II.      JURISDICTION AND VENUE

         1.      This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

1331 (Federal Question Jurisdiction) and 28 U.S.C. § 1332 (Diversity Jurisdiction) because the

amount in controversy exceeds $75,000 and there is complete diversity amongst the parties.

         2.      This Court has supplemental jurisdiction over this case pursuant to 28 U.S.C. §

1367.

         3.      Venue is proper pursuant to 18 U.S.C. § 1965 and 28 U.S.C. § 1391(b)(2), (3) as a

substantial part of the events or omissions giving rise to the claims occurred in this judicial

district and Defendants are subject to personal jurisdiction in this District.

III.     PARTIES

                                              Plaintiffs

         4.      Rick Lovelien (“Lovelien”) is an individual, natural person, who at all material

times was and is a citizen of Montana but relocated to Oklahoma in 2014.

         5.      Steven Stewart (“Stewart”) is an individual, natural person, who at all material

times was and is a citizen of Idaho.

                                             Defendants

         6.      The United States of America is the federal government, who is a proper

Defendant pursuant to 28 U.S.C. § 2679(b)(1) for claims for money damages arising from or out




                                                  3
                Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 4 of 29



of a negligent or wrongful act and/or omission of any federal employee or agent committed

within the course and scope of his or her employment.

        7.       Defendant Jeff Sessions is the former Attorney General of the United States, the

former head of the Department of Justice, which is headquartered in Washington, D.C. Sessions

is being sued in his individual capacity.

        8.       Defendant Loretta Lynch is a former Attorney General of the United States, the

former head of the Department of Justice, which is headquartered in Washington, D.C. Lynch is

being sued in her individual capacity.

        9.       Defendant Eric Holder is a former Attorney General of the United States, the

former head of the Department of Justice, which is headquartered in Washington, D.C. Holder is

being sued in his individual capacity.

        10.      Defendant Bureau of Land Management (“BLM”) is a federal agency that is

headquartered in Washington, D.C.

        11.      Defendant Federal Bureau of Investigation (“FBI”) is a federal agency that is

headquartered in Washington, D.C.

        12.      Defendant Dan Love (“Love”) is an individual and is being sued individually and

in his official capacity as a former agent of the BLM.

        13.      Defendant Neil Kornze (“Kornze”) is an individual and is being sued individually

and in his official capacity as former Director of BLM.

        14.      Defendant James Comey (“Comey”) is an individual and is being sued

individually and in his official capacity as former Director of FBI.

IV.     STANDING




                                                 4
               Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 5 of 29



       15.      Plaintiffs have standing to bring this action because they have been directly

affected, harmed, and victimized by the unlawful conduct complained herein. Their injuries are

proximately related to the conduct of Defendants, each and every one of them, jointly and

severally.

V.     FACTS

       16.      Defendants, each and every one of them, as principals of national agencies

headquartered in Washington, D.C. have conspired as an enterprise to deprive Plaintiffs of their

constitutional and other rights.

       17.      Defendants, each and every one of them, instituted, ordered, commanded, and/or

ratified the conduct alleged herein from the District of Columbia.

       18.      Defendants, acting in concert, directed and ordered state officials, including the

Sheriff of Clark County, Nevada, to violate Plaintiff’s constitutional and other rights.

       19.      The acts and practices alleged herein are part of a pattern of continuing illegal and

unconstitutional conduct up to the present and are part of the same continuous scheme and

enterprise, furthered and carried out by Defendant Sessions.

       20.      Cliven Bundy and his sons, Ammon and Ryan, are ranchers who have ranched on

a plot of land in Bunkerville, Nevada (the “Bundy Ranch”) that their ancestors have ranched on

for over 141 years.

       21.      Under the guise of collecting grazing fees, an alleged and unverified debt, the

federal government – the BLM and FBI – upon orders from Defendants Sessions, Lynch, Holder,

Comey, and Kornze, from Washington, D.C. in this district, invaded the Bundy Ranch in April

of 2014 (the “Standoff”) and violently assaulted Cliven Bundy and his family members,




                                                  5
                Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 6 of 29



including Ammon, Ryan, and sister Margaret. The BLM and FBI also killed the Bundy’s cattle

and burned the cattle in a secret mass grave.

        22.      Defendant Kornze served as the Director of the BLM from 2013 until 2017,

which is headquartered in Washington, D.C. in this district. Defendant Kornze had previously

worked as a top aide to former Nevada Senator Harry Reid, who recommended Kornze to his

position; former President Obama subsequently appointed Kornze.

        23.      Defendant Kornze directly and personally used his agency, from Washington,

D.C. in this district, to violate the constitutional and other rights of Plaintiffs.

        24.      Defendant Comey served as Director of the FBI, which is headquartered in

Washington, D.C. in this district, from September 4, 2013 until May 9, 2017.

        25.      Defendant Comey directly, willfully, and personally used his agency, from

Washington, D.C. in this district, to violate the constitutional and other rights of Plaintiffs.

        26.      Defendants Sessions, Lynch, and Holder, from Washington, D.C. and this district,

ordered, commanded, and directed, and/or ratified the assault on the Bundy Ranch and the

Bundy’s supporters, where federal agents threatened the lives of the Bundy’s and their

supporters.

                           Plaintiffs Rick Lovelien and Steven Stewart

        27.      After hearing about and seeing the use of excessive force and assaults on the

Bundys, Plaintiffs Lovelien and Stewart traveled to Bunkerville, Nevada after seeing images and

reading about the Bundy family’s cattle being seized and his family being assaulted by federal

and state agents.

        28.      Plaintiff Lovelien participated in the peaceful protest and at no time injured or

threatened to injure any federal or state agent. He was lawfully in possession of a rifle pursuant




                                                    6
               Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 7 of 29



to the Second Amendment right to bear arms, which he made sure was not loaded. Lovelien

obeyed all of the commands issued by the federal agents, despite the fact that Defendants

threatened Lovelien with severe immediate bodily harm or death.

       29.       During the entire Standoff, Lovelien’s rifle was harnessed over his shoulder and it

was never pointed at anyone. Lovelien obeyed all of the commands issued by the federal agents,

despite the fact that Defendants threatened Lovelien with severe immediate bodily harm or death.

       30.       Plaintiff Stewart participated in the protest and at no time injured or threatened to

injure any federal or state agent. He was in possession of a rifle pursuant to the Second

Amendment right to bear arms, which he made sure was not loaded. Stewart obeyed all of the

commands issued by the federal agents, despite the fact that Defendants threatened Stewart with

severe immediate bodily harm or death.

       31.       At one point when Stewart and his fellow protesters were ushered onto a freeway

overpass, far away from the federal agents involved in the Standoff, Stewart asked a bystander if

he could borrow his binoculars to see what was occurring.

       32.       At no point did Lovelien or Stewart thereafter attack, harm, or assault anyone,

despite the fact that Defendants threatened Lovelien and Stewart with severe immediate bodily

harm or death.

       33.       Despite these facts, the U.S. Attorney for the District of Nevada, at the direction

of Defendants Sessions, Comey, Lynch, Kornze, and Holder, charged Lovelien with eleven

criminal counts and Stewart with eleven criminal counts, including but not limited to: (1)

conspiracy to commit an offense against the United States; (2) conspiracy to impede or injure a

federal officer; (3) use and carry of a firearm in relation to a crime of violence and aiding and




                                                   7
                  Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 8 of 29



abetting; (4) assault on a federal officer and aiding and abetting; and (5) threatening a federal law

enforcement officer and aiding and abetting.

          34.      The FBI did not possess any demonstrable evidence to substantiate any of the

charges brought against Lovelien or Stewart but still pursued its investigation and later furthered

the prosecution anyway and caused the Department of Justice (“DOJ”) to indict and prosecute

Lovelien and Stewart.

          35.      The FBI agents subject to this Complaint and Defendants Sessions, Comey,

Lynch, Kornze, and Holder improperly influenced the U.S. Attorney for the District of Nevada,

which acted illegally herein in its own right, to prosecute Lovelien and Stewart as a direct result

of pressure from, and on direct orders of, the DOJ and the federal Defendants to secure

indictments, due to their animus during the Obama administration against the Bundy family and

its supporters.

          36.      Each Defendant, working jointly and in concert, engaged in the obstruction of

justice by destroying and spoiling evidence and hiding exculpatory evidence to try to obtain

wrongful convictions against Lovelien and Stewart.

          37.      For instance, on November 6, 2017, counsel for Cliven Bundy in the later but

related Bundy prosecution 1 filed an emergency motion to dismiss for discovery misconduct,

which stated, “[d]uring the testimony of witness Mary Hinson, it was revealed that a ‘live video

feed’ depicting the Bundy home, and ingress and egress from the home, was being piped into the

BLM ‘Command Center’ during the events in question.” “The existence of this video

surveillance has never been disclosed to the defense. No copy of the video has been produced

pursuant to the government’s affirmative duty to disclose [sic] relevant and material evidence to



1
    United States v. Bundy et al., 2:16-cv-00046 (D. Nev.).

                                                  8
               Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 9 of 29



the defense . . . The defense first learned of the actual existence of such facts and evidence on

November 3, 2016, after trial had already begun.” Id. (emphasis in original) 2 . This video

surveillance shows the innocence of Plaintiffs, the Bundys, and their supporters.

       38.      In response, on November 7, 2017, the prosecution was forced to produce

additional discovery, which had been unlawfully withheld and never before been produced.

       39.      It was then further revealed that the U.S. Attorney for the District of Nevada, in

conjunction and at the request of and at the direction of the other Defendants, engaged in a

pattern and practice of deceiving the U.S. District Court for the District of Nevada and counsel

for Cliven Bundy and his co-defendants as well as unlawfully covering up, hiding, and buying

exculpatory evidence.

       40.      New but not all discovery containing exculpatory evidence finally was turned

over to the defense teams by the prosecution – as a last resort after having been caught lying and

obstructing – well after jury selection and the trial itself was underway.

       41.      In regard to their earlier but related prosecution, Plaintiffs Lovelien and Stewart

were incarcerated for over one year and a half, despite the fact that the FBI and the other

Defendants, acting in concert, jointly and severally, not only had no evidence of wrongdoing, but

also actively destroyed, hid, and buried evidence that would serve to exculpate Plaintiffs.

       42.      The FBI agents, officers, and employees exercised improper influence over and

directed from this district – and provided false information to – the U.S. Attorney for the District

of Nevada, which acted illegally in its own right, to get the U.S. Attorney to prosecute baseless

and unsubstantiated claims because Defendants were under pressure from the Obama DOJ.



2
 David Montero, Nevada standoff trial postponed as judge orders search for surveillance video,
LA Times, Nov. 7, 2017, available at: http://www.latimes.com/nation/la-na-nevada-bundy-trial-
20171107-story.html.

                                                 9
                 Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 10 of 29



         43.       Love was the BLM agent in charge of the Standoff.

         44.       The prosecutors’ evidence was so non-existent and so much in favor of Plaintiff

that Plaintiffs’ lawyers during trial did not feel the need to put on any witnesses or even present

the jury with a closing argument.

                  Lovelien and Stewart Complied with the Federal Tort Claims Act

         45.       Plaintiffs Lovelien and Stewart, through counsel, complied with the Federal Tort

Claims Act (“FTCA”) by filing a complaint with the Director of the FBI on December 13, 2017

against Defendants named here.

         46.       Defendants failed to respond within six months and indeed refused to respond to

Plaintiffs complaint at all. See Exhibits 1, 2.

         47.       This lawsuit is therefore ripe for adjudication in this Court as Plaintiffs exhausted

all administrative remedies.

      Facts Pertaining to the Excessive Force and Illegal Seizure During the Standoff

         48.       In April 2014, at the direction of the Defendants, each and every one of them

acting in concert, agents from BLM and the FBI, including Love, descended upon the Bundy

Ranch in force under the guise and contrived pretext of enforcing federal grazing fees against the

Bundy family.

         49.       The violent attacks on the Bundy family and their property made their way into

the national media, and seeing how the Bundys were mistreated, assaulted, and harmed, persons,

including Plaintiffs, from throughout the west in particular and elsewhere traveled to the Bundy

Ranch to peacefully protest.

         50.       Plaintiffs Lovelien and Stewart were two such persons who traveled to the Bundy

Ranch.




                                                    10
                Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 11 of 29



        51.       There, the BLM, supported by the FBI and in concert with the other Defendants,

jointly and severally, violated Plaintiffs’ constitutional and other rights, to peacefully protest in

violation of the First Amendment, relegating them unlawfully to a fenced off compound known

as a “First Amendment Zone.”

        52.       As the Standoff escalated, the citizens who had come to Bunkerville, Nevada,

where the Standoff was occurring to protest and protect the Bundys, including Lovelien and

Stewart, had guns pointed at them and were threatened by federal agents under the control of

Defendants Love, the FBI, the BLM, Sessions, Lynch, Holder, Comey, and Kornze, acting in

concert with the other Defendants, jointly and severally.

        53.       During the Standoff, protestors congregated on a portion on Interstate 15 in

Nevada when the federal Defendants threatened to use tear gas. The protestors had heavily

equipped federal agents with sniper rifles and other guns pointed directly at them.

        54.       In self-defense, some peaceful protestors lawfully took up arms in self-defense to

ensure that Defendants would not slaughter those who were protesting peacefully, including

Plaintiffs.

        55.       The Standoff finally became so intense and dangerous for all involved that

Sheriffs Gillespie and Lombardo and the Clark County Sheriff’s Department (the “State Actors”)

finally agreed to try to convince the federal agents, including Defendant Love, with whom they

had been working in concert, to leave the Bundys’ land.

                           Facts Pertaining to the Whistleblower Report

        56.       On November 27, 2017, a BLM employee, Larry Wooten (“Wooten”) sent out a

whistleblower memorandum (the “Whistleblower Report”) detailing far-reaching, criminal




                                                  11
                 Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 12 of 29



misconduct by the Defendants targeting the Bundys, the rest of their family, and their supporters,

such as peaceful protesters like Plaintiffs Lovelien and Stewart.

         57.       Wooten had previously served as the lead case agent and investigator for the

BLM, and had been tasked with investigating the Standoff at the Bundy Ranch.

         58.       The Whistleblower Report, attached as Exhibit 3 and incorporated herein by

reference, sets forth numerous revelations directly relevant to this Complaint, including but not

limited to:

                   a.     The investigation into the Standoff revealed “excessive use of force, civil

rights and policy violations”;

                   b.     BLM supervisory agents repeatedly mocking and degrading the Cliven

Bundy, his family, and his co-Defendants, including Plaintiffs here, in an “amateurish carnival

atmosphere” that displayed “clear prejudice” against the Bundys personally and their Mormon

faith;

                   c.     A clear animus and prejudice against the Mormon faith, to the point at

which Wooten himself was asked on two separate occasions, “you’re not a Mormon are you?”

                   d.     Federal agents calling the Bundy family and their supporters, including

Plaintiffs, derogatory and disparaging terms, including “retards,” “rednecks,” “tractor-face,” and

“inbred.”

                   e.     Federal agents bragging about roughing up Dave Bundy and violently

 grinding his face into the ground such that he had bits of gravel stuck in his face;

                  f.      BLM agents failing to turn over required discovery and exculpatory

evidence to the prosecution team that was helpful to prove the innocence of those indicted as a

result of the Standoff;




                                                   12
               Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 13 of 29



                 g.     Top agents “instigat[ing]” the monitoring of jail phone calls between

Plaintiffs and their wives;

                 h.     Love intentionally ignoring direction from the U.S. Attorney’s Office and

his superiors “in order to command the most intrusive, oppressive, large scale and militaristic

trespass cattle impound possible”;

                 i.     Love telling his fellow agents to “go out there and kick Cliven Bundy in

the mouth (or teeth) and take his cattle” and “I need you to get the troops fired up to go get

those cows and not take crap from anyone”;

                 j.     Love having a “Kill Book” as a trophy where he “bragged about getting

three individuals in Utah to commit suicide” as well as a “kill list for the Bundys”;

                 k.     During the raid on the Bundy Ranch, BLM agents were caught on tape

stating “pretty much a shoot first, ask questions later” and “shoot [Cliven’s] f*cking dog first.”

                 l.     The presence of a secure command post at FBI headquarters in Las Vegas

 of an “Arrest Tracking Wall” where photos of Cliven Bundy and co-defendant Eric Parker

 were marked with an “X'” over them, as if to indicate that they had already been killed or will

 be killed expeditiously. See Exhibit 3, incorporated by reference.

       59.       Wooten revealed that his supervisors at BLM, including unknown Defendants to

be named in discovery, were not sharing key witness statements with the Acting U.S. Attorney

for the District of Nevada or the Assistant U.S. Attorney Defendant. In addition, Wooten

revealed that those in the U.S. Attorneys Office, at the direction of the other Defendants, sought

to suppress his revelations from the prosecuting court and otherwise, as well as retaliated against

him for coming forward as a matter of his conscience.




                                                13
                 Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 14 of 29



         60.       After disclosing these startling and revelations, Wooten was retaliated against and

taken off the investigation and reassigned.

                                     Facts Pertaining to SSA Love

         61.       Love was the BLM Supervisory Special Agent in charge of the raid on the Bundy

Ranch.

         62.       Love has an extensive history of engaging in gross misconduct and criminal acts,

with little concern for the rights of others, as well as abusing his authority to illegally gain

benefits.

         63.       Love’s extensive history of engaging in gross misconduct and criminal acts has

even resulted in a report by the Inspector General titled “Investigative Report of Ethical

Violations and Misconduct by Bureau of Land Management Officials” (the “IG Report”). 3

Among the egregious instances set forth in the IG Report that involve Love are the following:

                   (a)   Misusing his authority to receive benefits at the 2015 Burning Man Festival;

                   (b)  Threatening to retaliate against BLM agents who had cooperated with the

                      Office of the Inspector General, and;

                   (c)   Abusing his authority to attempt to have his friend hired at BLM.

         64.       As set forth previously, Wooten revealed in the Whistleblower Report that Love

had a “Kill Book” in which he bragged about getting three individuals in Utah to commit suicide.

         65.       Love openly expressed his desire and intent to “command the most intrusive,

oppressive, large scale and militaristic trespass cattle impound possible.”




3
 https://www.doioig.gov/reports/investigation-ethical-misconduct-and-violations-blm-
supervisory-agent.

                                                    14
               Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 15 of 29



       66.       Love ordered and commanded agents under his direction and supervision to

commit the acts set forth above, and Love himself participated in the commission of these

unlawful actions.

                          Facts Pertaining to Prosecutorial Misconduct

       67.       Even before Plaintiffs Lovelien and Stewart were indicted, it was abundantly clear

that there were no facts to support the litany of charges brought against them, particularly since

they never threatened or harmed any federal agents before, during, or after the Standoff.

       68.       Defendant Holder was the Attorney General at the time that the Standoff

occurred.

       69.       Defendant Lynch was the Attorney General at the time Plaintiffs were indicted,

and she personally caused and instituted the indictments of Plaintiffs without probable cause,

from Washington, D.C. in this district, as the acting Attorney General at this time.

       70.       Defendant Sessions, the former Attorney General, ratified and condoned the

prosecutorial and unconstitutional misconduct set forth herein.

       71.       The prosecution was clearly initiated against Plaintiffs as a punishment and/or

retaliation for exercising their First and Second Amendment rights in support of the Bundy

family. It was also intended to send a message to the public that one should never question or

oppose the actions of federal and/or state government, or there would be serious consequences.

       72.       Perhaps recognizing this, at Defendant Lynch’s direction, the prosecuting

attorneys engaged in a pattern and practice of bad faith and flagrant, gross prosecutorial

misconduct, both before and after the Standoff, carefully calculated to deprive the Bundy family

and Plaintiffs of their constitutional, statutory, and other rights to make it easier to obtain a




                                                 15
                Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 16 of 29



conviction, in concert with the BLM, Comey, Holder, Sessions, Kornze, the FBI, and the State

Actors, and currently unknown agents to be named in discovery.

        73.       The whistleblower Mr. Wooten was informed by his supervisor that it was the

U.S. Attorney’s office that had “furiously demanded” that Mr. Wooten be removed from the

investigation, and he was ordered not to contact the office again.

        74.       Mr. Wooten was precipitously removed from the investigation and all of his files

were confiscated.

        75.       Furthermore, on December 11, 2017 in the later related Bundy Prosecution, the

presiding judge, the Honorable Gloria Navarro (“Judge Navarro”) read – in open court – “a

lengthy list of documents previously undisclosed by prosecutors that could be used to impeach

government witnesses or otherwise bolster defense attorney’s arguments that their clients felt

surrounded by government snipers prior to the standoff.”

        76.       As reported by John Smith for Reuters, “some of the prosecution’s documents

were produced so late that they violated federal evidence discovery rules . . . and as a result

could lead [Judge Navarro] to strike witness testimony, call for a continuance, or order a

mistrial.”

        77.       The flagrant bad faith and misconduct by the prosecuting attorneys were so

egregious that even Judge Navarro, who had throughout the course of the prosecution exhibited

conduct that by any reasonable view indicated her own deep-seated prejudice in favor of the

prosecution,4 had no choice but to dismiss the charges against the Bundys with prejudice.




4
 This pattern and practice of ruling in favor of the prosecution even led the mainstream local
paper, the Las Vegas Review Journal to publish an editorial saying, “Government prosecutors
have a friend in U.S. District Judge Gloria Navarro.”

                                                 16
               Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 17 of 29



       78.       In dismissing the charges against the Bundys, even Judge Navarro lambasted the

conduct of the prosecuting attorneys, saying that they were guilty of “flagrant misconduct” and

characterizing their conduct as “outrageous.”5 Judge Navarro held that dismissal with prejudice

was the only sufficient remedy given the extreme scope of the misconduct and bad faith

committed by the prosecution.

       79.       At the January 8, 2018 hearing, the Court also conclusively determined that the

prosecution team had “willfully failed to disclose potentially exculpatory, favorable, and material

information . . .” in clear violation of Brady v. Maryland, 373 U.S. 83 (1963) and its progeny.

       80.       The Court also pointed out, “[i]t seems no coincidence that most, if not all, of

these documents are authored by the FBI . . .”

       81.       This was, therefore, a concerted effort by all of the Defendants to willfully and

maliciously deprive the Bundy family and Plaintiffs of their constitutional and other rights,

something that the Court clearly appears to have recognized when granting the extreme remedy

of dismissal with prejudice of all charges against Cliven, Ryan Bundy, Ryan Payne, as well as

other defendants.

       82.       Both Plaintiffs Lovelien and Stewart were summarily and in record time acquitted

by a jury.

                                  FIRST CAUSE OF ACTION
                              Bivens – First Amendment Retaliation
                                 Against All Named Defendants




5
 David French, Cliven Bundy Wins: Judge Cites ‘Flagrant’ Federal Misconduct, National
Review, Jan. 9, 2018, available at: http://www.nationalreview.com/article/455263/cliven-bundy-
case-dismissed-judge-gloria-navarro-cites-flagrant-federal-misconduct-bureau-land-
management.



                                                 17
                  Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 18 of 29



          83.       Plaintiffs repeat and re-allege all of the previous allegations of the entirety of this

Complaint with the same force and affect, as if fully set forth herein again at length.

          84.       Plaintiffs engaged in constitutionally protected speech and/or activity by

peacefully protesting the raid on the Bundy Ranch by federal agents consistent with their right

under the First Amendment to the Constitution to protest government action or interference.

          85.       Plaintiffs did not harm, threaten, or pose any threat to any federal or state agent

while exercising their First Amendment rights.

          86.       As a direct and proximate result of Plaintiffs decision to exercise their First

Amendment rights, Plaintiffs were (1) arrested, (2) incarcerated, and (3) subjected to prosecution

without probable cause or just reason.

          87.       Plaintiffs’ arrest and subsequent prosecution without probable cause or just reason

chilled Plaintiffs from exercising and continuing to exercise their First Amendment rights.

          88.       The Defendants formed a retaliatory motive and arrested Plaintiffs because they

were exercising their First Amendment rights.

          89.       The Defendants’ retaliatory motive and deep personal animus for Plaintiffs are set

forth above and in the Whistleblower Report.

          90.       The Defendants, acting in concert jointly and severally in and from this district,

possessed a retaliatory motive and induced the prosecuting attorneys to prosecute Plaintiffs

without probable cause or just reason, because Plaintiffs were exercising their First Amendment

rights.

          91.       A jury acquitted both Plaintiffs.

          WHEREFORE, Plaintiffs pray for relief and judgment against each of the Defendants,

jointly and severally, as follows: general damages, special damages, punitive damages, pre-




                                                        18
                Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 19 of 29



judgment and post-judgment interest as allowed by law, costs of suit incurred herein, and any

other further relief the Court deems just and proper, for the illegal, unconstitutional and

intentional and malicious acts of the Defendants, each and every one of them, in and from this

district.

                                 SECOND CAUSE OF ACTION
                               Civil Action for Deprivation of Rights
                                  Against All Named Defendants
            42 U.S.C. § 1983 – Excessive Force in Violation of Fourteenth Amendment

        92.       Plaintiffs repeat and re-allege all of the previous allegations of the entirety of this

Complaint with the same force and affect, as if fully set forth herein again at length.  

        93.       42 U.S.C. § 1983 provides in pertinent part that:

                  Every person, who under color of any statute, ordinance, regulation,
                  custom or usage of any state or territory or the District of Columbia
                  subjects or causes to be subjected any citizen of the United States or other
                  person within the jurisdiction thereof to the deprivation of any rights,
                  privileges or immunities secured by the constitution and law shall be liable
                  to the party injured in an action at law, suit in equity, or other appropriate
                  proceeding for redress . . .

        94.       Plaintiffs in this action are citizens of the United States and Defendants Sessions,

Lynch, Holder, Love, Comey, Kornze, and unknown federal, state, and county agents to be

named during discovery are persons for purposes of 42 U.S.C. § 1983.

        95.       State Actors Gillespie and Lombardo, as part of the above pled conspiracy, named

in this claim, at all relevant times hereto, and as law enforcement officers under the laws of the

state of Nevada were acting under the color of state law in their capacity a Deputy Sheriff and

Sheriff in Clark County; they further acted in conjunction with and conspired with Defendants

Sessions, Lynch, Holder, Love, Comey, Kornze, and as yet unknown federal, state, and county

agents to be named during discovery and their acts and omissions were conducted within the

scope of their official duties or employment.



                                                    19
                Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 20 of 29



        96.       Plaintiffs possessed the clearly established right under the Fourteenth Amendment

to the Constitution to bodily integrity and to be free from excessive force by law enforcement.

        97.       Any reasonable person knew or should have known of these rights at the time of

the conduct complained herein insofar as they were clearly established at that time; especially to

Defendants as sworn law enforcement officers.

        98.       Defendants Sessions, Lynch, Holder, Love, Comey, Kornze, and unknown

federal, state, and county agents to be revealed in discovery’s actions and use of force, as

described herein, were also malicious and/or involved reckless, callous, and deliberate

indifference to Plaintiffs’ federally protected rights. The force – which each and every Defendant

in and from this district ratified by action, conspiracy, collaboration, an/or in concert with each

one – used by these State Actors shocks the conscience and violated these Fourteenth

Amendment rights of Plaintiff as well.

        99.       The Defendants acting in concert from and in this district unlawfully seized

Plaintiffs by means of objectively unreasonable, excessive and physical force that shocks the

conscience, thereby unreasonably restraining and depriving Plaintiffs of their freedom.

        100.   None of the Defendants acting in concert in and from this district engaged in

reasonable steps to protect Plaintiffs from the objectively unreasonable and conscience-shocking

excessive force. They are therefore, each and every one of them, liable for the injuries and

damages resulting from the objectively unreasonable and conscience-shocking force committed

by each one separately and in concert.

        101.   The Defendants acting in concert in and from this district engaged in the conduct

described by this Complaint willfully, maliciously, in bad faith, and in reckless disregard of

Plaintiffs’ federally protected constitutional rights.




                                                  20
              Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 21 of 29



          102.   The Defendants acting in concert in and from this district did so with shocking

and willful indifference to Plaintiffs’ rights, and in doing so exhibited conscious awareness that

they would cause Plaintiffs severe physical and emotional injuries or even death.

          103.   The acts or omissions of all Defendants were moving forces behind Plaintiffs’

injuries.

          104.   These Defendants acted in concert and jointly in a conspiracy with each other in

and from this district.

          105.   The acts of omissions of the Defendants as described herein intentionally

deprived Plaintiffs of their constitutional rights and caused them other damages.

          106.   These Defendants are not entitled to any immunity for the conduct complained

herein.

          107.   A jury acquitted both Plaintiffs summarily in record time.

          108.   The Defendants to this claim at all times relevant hereto were acting as part of a

conspiracy, in concert, jointly and severally, in and from this district, pursuant to

municipal/county custom, policy, decision, ordinance, regulation, widespread habit, usage, or

practice in their actions pertaining to Plaintiffs.

          109.   As a proximate result of the Defendants’ unlawful conduct in and from this

district, Plaintiffs have suffered actual and physical and emotional injuries, and other damages

and losses entitling them to compensatory and special damages, in amounts to be determined at

trial.

          WHEREFORE, Plaintiffs pray for relief and judgment against each of the Defendants,

jointly and severally, as follows: general damages, special damages, punitive damages, pre-

judgment and post-judgment interest as allowed by law, costs of suit incurred herein, and any




                                                      21
            Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 22 of 29



other further relief the Court deems just and proper, for the illegal, unconstitutional and

intentional and malicious acts of the Defendants, each and every one of them.

                               THIRD CAUSE OF ACTION
                            Civil Action for Deprivation of Rights
                               Against All Named Defendants
             42 U.S.C. § 1983 – Retaliation in Violation of the First Amendment

       110.   Plaintiffs repeat and re-allege all of the previous allegations of the entirety of this

Complaint with the same force and effect, as if fully set forth herein again at length.

       111.   Plaintiffs engaged in protected speech and/or activity by protesting the raid on the

Bundy Ranch by federal agents.

       112.   Plaintiffs did not harm or threaten, nor did they pose any threat to any federal or

state agent while exercising their First Amendment rights.

       113.   As a direct and proximate result of Plaintiffs’ decision to exercise their First

Amendment rights, Plaintiffs were (1) arrested, (2) incarcerated, and (3) subjected to prosecution

without probable cause or just reason.

       114.   Plaintiffs’ arrest and subsequent prosecution without probable cause or just reason

chilled Plaintiffs from continuing to exercise their First Amendment rights.

       115.   The State Actors, at the direction of Defendants, acting in concert in and from this

district, each and every one of them, possessed a retaliatory motive and arrested Plaintiffs

because they were exercising their First Amendment rights.

       116.   The Defendants’ retaliatory motive and deep personal animus toward Plaintiffs

are set forth herein above and in the Whistleblower Report. See Exhibit 3.

       117.   The State Actors, under the color of state law, at the direction and on order of

Defendants who were acting in their individual capacities in and from this district, possessed a




                                                 22
              Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 23 of 29



retaliatory motive and induced the prosecuting attorneys to prosecute Plaintiffs, without probable

cause or just reason, because Plaintiffs were exercising their First Amendment rights.

          118.   All Defendants acted in concert with each other in and from this district and as

part of the conspiracy to deprive Plaintiffs of their civil rights.

          119.   These Defendants are not entitled to any immunity for the conduct complained

herein.

          120.   A jury acquitted both Plaintiffs summarily in record time.

          121.   As a proximate result of the Defendants’ unlawful conduct in and from this

district, Plaintiffs have suffered actual and physical and emotional injuries, and other damages

and losses entitling them to compensatory and special damages, in amounts to be determined at

trial.

          WHEREFORE, Plaintiffs pray for relief and judgment against each of the Defendants,

jointly and severally, as follows: general damages, special damages, punitive damages, pre-

judgment and post-judgment interest as allowed by law, costs of suit incurred herein, and any

other further relief the Court deems just and proper, for the illegal, unconstitutional and

intentional and malicious acts of the Defendants, each and every one of them.

                                FOURTH CAUSE OF ACTION
                              Civil Action for Deprivation of Rights
                                  Against All Named Defendants
         42 U.S.C. § 1983 – Malicious Prosecution in Violation of the Fourth Amendment

          122.   Plaintiffs repeat and re-allege all of the previous allegations of the entirety of this

Complaint with the same force and effect, as if fully set forth herein again at length.

          123.   At the time of the events complained herein, Plaintiffs possessed the clearly

established constitutional right to be free from malicious prosecution without probable cause

under the Fourth Amendment and in violation of due process under the Fourteenth Amendment.



                                                   23
              Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 24 of 29



        124.   Any reasonable person knew or should have known of these rights at the time of

the complained of conduct insofar as they were clearly established at that time; especially to the

State Actors as sworn law enforcement officers.

        125.   The State Actors, under the color of state law, and at the direction of Defendants

acting in their individual capacities, conspired with each and every federal Defendant and acted

in concert to unlawfully institute, conduct and continue a criminal proceeding.

        126.   The State Actors, at the direction of Defendants acting in concert in and from this

district, engaged in the conduct described by this Complaint willfully, deliberately, maliciously,

in bad faith, and in reckless disregard of Plaintiffs’ federally protected constitutional rights.

        127.   The prosecution against Plaintiffs for allegations known to be false was malicious,

shocking, and objectively unreasonable in light of the circumstances.

        128.   Those criminal charges terminated in Plaintiffs’ favor with a jury verdict of

acquittal. Judge Navarro similarly dismissed the later and related prosecution against Cliven

Bundy, Ryan Bundy, Ammon Bundy and Ryan Payne, with prejudice because of the Defendants’

misconduct, which misconduct infected, entered into, and prejudiced the earlier prosecution of

Plaintiffs.

        129.   The acts or omissions of the State Actors, at the direction of and on orders from

Defendants, were moving forces behind Plaintiffs’ injuries.

        130.   All Defendants acted in concert in and from this district as part of the conspiracy

to deprive Plaintiffs of their civil rights.

        131.   The acts or omissions of the Defendants as described herein intentionally

deprived Plaintiffs’ of their constitutional and statutory rights and caused other damages.

        132.   Defendants are not entitled to any immunity for the conduct complained herein.




                                                  24
            Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 25 of 29



       133.   The Defendants to this claim were, at all times relevant hereto, acting in concert

in and from this district pursuant to municipal/county custom, policy, decision, ordinance,

regulation, widespread habit, usage, or practice in their actions pertaining to Plaintiff.

       134.   A jury acquitted both Plaintiffs summarily in record time.

       135.   As a proximate result of the Defendants’ unlawful conduct acting in concert in

and from this district , Plaintiffs have suffered actual and physical and emotional injuries, and

other damages and losses entitling them to compensatory and special damages, in amounts to be

determined at trial.

       WHEREFORE, Plaintiffs pray for relief and judgment against each of the Defendants,

jointly and severally, as follows: general damages, special damages, punitive damages, pre-

judgment and post-judgment interest as allowed by law, costs of suit incurred herein, and any

other further relief the Court deems just and proper, for the illegal, unconstitutional and

intentional and malicious acts of the Defendants, each and every one of them.

                               FIFTH CAUSE OF ACTION
                           Civil Action for Deprivation of Rights
                               Against All Named Defendants
  42 U.S.C. § 1983 – Deliberately Indifferent Policies, Practices, Customs, Training, and
 Supervision in Violation of the Fourteenth, and First Amendments and in Violation of 42
                                       U.S.C. § 1981

       136.   Plaintiffs repeat and re-allege all of the previous allegations of the entirety of this

Complaint with the same force and effect, as if fully set forth herein again at length.

       137.   Plaintiffs possessed the following clearly established rights, guaranteed to them

by the Constitution of the United States, at the time of the conduct complained herein:

       a.   The right to bodily integrity and to be free from excessive force by law enforcement

           under the Fourteenth Amendment;




                                                  25
              Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 26 of 29



          b.   The right to exercise their constitutional rights of free speech and beliefs under the

             First Amendment without retaliation or undue interference;

          c.   The right to be free from malicious prosecution under the Fourteenth Amendment.

          138.   The Defendants acting in concert jointly and severally in and from this district

knew or should have known of these rights at the time of the complained conduct insofar as they

were clearly established at that time, especially to the State Actors as sworn law enforcement

officers.

          139.   The acts or omissions of these Defendants in and from this district, as described

herein, deprived Plaintiffs’ of their constitutional and statutory rights and caused them other

damages.

          140.   The Defendants are not entitled to any immunity for the conduct complained

herein.

          141.   The Defendants developed and maintained policies, procedures, customs, and/or

practices exhibiting deliberate and willful indifference to the constitutional rights of citizens,

which were moving forces behind and proximately caused the violations of Plaintiffs’

constitutional and federal rights as set forth herein, and in the other claims, which resulted from a

conscious and deliberate choice to follow a course of action from among various alternative

courses of conduct available.

          142.   The Defendants, each and every one of them, acting in concert in and from this

district, jointly and severally, created and have unlawfully tolerated an atmosphere of

lawlessness, and have developed and maintained long-standing, department-wide customs, law

enforcement related policies, procedures, customs, and practices, and/or failed to properly train




                                                  26
             Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 27 of 29



and/or supervise its officers in a manner amounting to deliberate indifference to the

constitutional rights of Plaintiff and of the public generally.

         143.   All Defendants acted in concert as part of the conspiracy in and from this district

to deprive Plaintiffs of their civil and constitutional rights.

         144.   A jury acquitted both Plaintiffs summarily in record time.

         145.   As a proximate result of the Defendants’ unlawful conduct in and from this

district, Plaintiffs have suffered actual and physical and emotional injuries, and other damages

and losses entitling them to compensatory and special damages, in amounts to be determined at

trial.

                                   SIXTH CAUSE OF ACTION
                              Violation of the Federal Tort Claims Act
                                  Against All Named Defendants

         146.   Plaintiffs repeat and re-allege all of the previous allegations of the entirety of this

Complaint with the same force and affect, as if fully set forth herein again at length.

         147.   The acts and events set forth in this Complaint constitute negligent, reckless, and

purposeful acts and omissions of agents and employees of the U.S. government, inter alia, First

Amendment retaliation, excessive force in violation of the Fourth Amendment, retaliation in

violation of the First Amendment, and malicious prosecution in violation of the Fourth

Amendment while acting within the scope of their offices and employment, under circumstances

where the United States, if a private person, would be liable to Plaintiffs in accordance with the

laws of the District of Columbia and the fifty states of the United States

         WHEREFORE, Plaintiffs pray for relief and judgment against each of the Defendants,

jointly and severally, all of whom acted in concert in and from this district, as follows: general

damages, special damages, punitive damages, pre-judgment and post-judgment interest as




                                                   27
            Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 28 of 29



allowed by law, costs of suit incurred herein, and any other further relief the Court deems just

and proper, for the illegal, unconstitutional and intentional and malicious acts of the Defendants,

each and every one of them.

                               SEVENTH CAUSE OF ACTION
                                Violation of 28 U.S.C. § 2680(h)
                                Against All Named Defendants

       148.   Plaintiffs repeat and re-allege all of the previous allegations of the entirety of this

Complaint with the same force and affect, as if fully set forth herein again at length.

       149.   The acts and events set forth in this Complaint constitute negligent, reckless, and

purposeful acts and omissions of agents and employees of the U.S. government, inter alia, First

Amendment retaliation, excessive force in violation of the Fourth Amendment, retaliation in

violation of the First Amendment, and malicious prosecution in violation of the Fourth

Amendment while acting within the scope of their offices and employment, under circumstances

where the United States, if a private person, would be liable to Plaintiffs in accordance with the

laws of the District of Columbia and the fifty states of the United States.

       150.   Because these acts and events were undertaken and caused by investigative and

law enforcement agents or person holding themselves out as law enforcement agents of the

government, Defendants,, who acted in concert in and from this district, are liable for all

damages caused by such acts, as provided by 28 U.S.C. § 2608(h).

       WHEREFORE, Plaintiffs pray for relief and judgment against each of the Defendants,

jointly and severally, as follows: general damages, special damages, punitive damages, pre-

judgment and post-judgment interest as allowed by law, costs of suit incurred herein, and any

other further relief the Court deems just and proper, for the illegal, unconstitutional and

intentional and malicious acts of the Defendants, each and every one of them.




                                                 28
            Case 1:19-cv-00906 Document 1 Filed 03/29/19 Page 29 of 29



VI.     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for relief and judgment against each of the Defendants,

jointly and severally, as follows: general damages, special damages, punitive damages, pre-

judgment and post-judgment interest as allowed by law, costs of suit incurred herein, in an

aggregate amount in excess of $60,000,000.00 and any other further relief the Court deems just

and proper, for the illegal, unconstitutional and intentional and malicious acts of the Defendants,

each and every one of them, against the Plaintiffs.

                                DEMAND FOR JURY TRIAL

        Plaintiffs demand a trial by jury on all counts as to all issues so triable.

Dated: March 29, 2019                        Respectfully submitted,


                                              /s/ Larry Klayman
                                             Larry Klayman, Esq.
                                             KLAYMAN LAW GROUP, P.A.
                                             D.C. Bar No. 334581
                                             2020 Pennsylvania Ave. NW
                                             Suite 800
                                             Washington, DC 20006
                                             Tel: (310)-595-0800
                                             Email: leklayman@gmail.com

                                             Attorney for Plaintiffs Lovelien and Stewart




                                                29
